Opinion by
Mr. Justice Mitchell,
The auditor and the court below have found that the tailor shop proper, where these claimants worked, and the merchant tailoring store, from the sale of which nearly all the fund was derived, were parts of the same business, carried on together as one, though in different rooms. We see no good reason to doubt the correctness of this conclusion, and the case therefore comes within the express words of the act of June 13, 1883, P. L. 117, that certain wages shall be first paid out of the proceeds of the sale of the business.
*296This disposes of the two points made, or rather the same point in a double aspect, that the claimants were not engaged in work connected with the business that produced the fund in court, and that the property sold was not used in connection with the claimant’s work.
The only remaining question is whether the business from the sale of which the fund arose was within the act of 1883. The interpretation of that act has been the source of extreme difficulty. It is by its title an act to amend section one of the act of April 9,1872. That act had already received a construction that its general words “ other business where clerks, miners or mechanics are employed ” must be construed in connection with the leading words of the enactment, “ works, mines, manufactories,” etc., and limited to other business ejusdem generis: Pardee’s Appeal, 100 Pa. 408. The act of 1883 in amending the prior act, uses the same language that had already been construed, moneys due for labor and services, “ from any person or persons or chartered company employing clerks, miners, mechanics or laborers, either as owners, lessees, contractors or under owners of any works, mines, manufactory or other business where clerks, miners, or mechanics are employed.” The broad question at once arises, are the words “ other business ” to be limited as in the previous act to busiuess of the same general nature as those specified, or are they to be enlarged by the enlarged class of employees expressly enumerated ? The difficulty of this question is shown by the fact that in more than a score of decisions the courts of common pleas of the state are nearly equally divided upon it.
The general rule of course is that when the legislature reenacts language which has received judicial construction, it carries the same construction with it. But this is a presumption merely, in aid of the real inquiry, which is for the legislative intent. If that be clear, all presumptions must give way to it. In the present case, notwithstanding the difficulties the statute presents, we are of opinion that what may be called the enlarged or remedial construction is the one that the legislative intent calls for. The principal object of the act was to extend the scope of the act of 1872, and this is set out in the tille, which is an act to amend etc. “ so that wages of servant gii'ls, washerwomen, clerks and others shall be preferred” etc. *297The act of 1872 specified only wages due to “any miner, mechanic, laborer or clerk ” from any owner, etc. of “ any works, mines, manufactory or other business where clerks, miners or mechanics are employed.” The act of 1883 after naming in its title, servant girls, washerwomen, etc., proceeds, in its first enacting section, to specify, as before, miners, mechanics, laborers or clerks, and then continues by the enumeration of twenty-three other kinds of employees, many of whom, such as servant girls at hotels or in private families, persons employed about livery stables, milliners, dressmakers, shirt manufacturers, etc., could not by any latitude of construction be included in the act of 1872. Having thus, however, enlarged the class of employees, the act fails to enlarge the class of employers in express terms, and describes them in the same words as the previous act. But unless the class of employers is also enlarged, we not only defeat the plain general intent of the act, but are driven to the absurdity that servant girls in private families, milliners, seamstresses employed by merchant tailors, etc., are only entitled to preference for their wages when they are employed by the owners of works, mines or manufactories. To avoid this result we must hold that the class of employers is enlarged by necessary implication to con-espond with the classes of employees named, and that the words “ other business ” in the act include all kinds of business in which any of the classes of employees named in the act are engaged.
Judgment affirmed.